Title: To Thomas Jefferson from Thomas Leiper, 22 October 1824
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir
Philada
October 22. 1824
I beg to solicit your interest again in favor of my son in law Robert Taylor who has been unfortunate in business as many others But although he has lost his money he has sustained no loss of Character indeed he has added to its by paying of his old debts which he was able to do by being appointed a Vendue Master But the law respecting the office has been Repealed but before this took place Governor Hiester deprived him of the Office—What Mr Taylor wishes to obtain is the office of Naval Officer which has became Vacant by the death of Mr Samuel Clarke—I have wrote to the President in his favor and a number of his friends and mine also if it notwithstanding from the number of Applications the President thinks it necessary to  and the appointment—From every information I have been able to obtain Mr Taylor is perfectly qualified for the Office—If you can make it convenient to assist us with your intent it will add to the numberable obligations I have already received—I am with the utmost respect Your most obedient ServantThomas Leiper